MURPHREE, JOHN A. H., Associate Judge
(dissenting).
I would affirm the chancellor because I think these cases fall within the exception stated in St. Joseph Telephone & Telegram Co. v. Southeastern Telephone Co., 149 Fla. 14, 5 So.2d 55, thus entitling Tampa Electric Company to injunctive relief. And because I think the Withlacoochee River Electric Cooperative, Inc., violated the intendment of F.S. 425.04(4), F.S.A., to the direct injury of the private property rights of the Tampa Electric Company.
To me the rationale of the St. Joseph case is that had Southeastern Telephone Co. held an exclusive franchise to serve the area in question injunction would have been considered a proper remedy to protect that right from invasion by an interloper. Here the Tampa Electric Company held the exclusive right to supply electric current to persons already receiving its service; therefore, the efficacious remedy of injunction should be available to it to suppress invasions of that right.